Exhibit 10.2

DAVID L. RICHTER

EMPLOYMENT AGREEMENT

Employment Agreement (this “Agreement”), effective as of December 31, 2009,
among Hill International, Inc., a Delaware corporation (the “Company”), and
David L. Richter (“Executive”).

WHEREAS, the Company desires to be assured of the association and services of
Executive; and

WHEREAS, Executive is willing and desires to continue to be employed by the
Company, and the Company is willing to continue to employ Executive, upon the
terms, covenants and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the mutual terms, covenants and conditions
hereinafter set forth, the parties hereto agree as follows:

1. Employment. The Company hereby agrees to continue to employ Executive, and
Executive hereby accepts such continued employment, upon the mutual terms,
covenants and conditions set forth herein.

2. Term.

(a) Initial Term of Employment. The initial term of employment under this
Agreement shall be for a period of five (5) years commencing on January 1, 2010,
unless terminated earlier pursuant to Article 6 hereof; provided, however, that
Executive’s obligations in Article 5 hereof shall continue in effect after such
termination as set forth in Article 6 hereof.

(b) Additional Terms. The term of employment under this Agreement may be
extended upon the mutual consent of Executive and Company. The initial term of
employment provided in Section 2(a) of this Agreement, extended to the extent
provided in this Section 2(b), is referred to in this Agreement as the
“Employment Term”.

3. Compensation; Reimbursement. For all services rendered by Executive under
this Agreement during the Employment Term, the Company shall pay Executive the
compensation set forth in Section 3.1 hereof, and shall provide the other
benefits and reimbursement of expenses set forth elsewhere in this Article 3.

3.1 Compensation.

(a) Base Salary. The Company shall pay Executive a base salary in an amount not
less than $725,000 per annum (the “Base Salary”), payable in equal installments
twice monthly on the Company’s regular payroll dates and adjusted annually. The
Base Salary shall be reviewed annually by the Company’s Board of Directors (the
“Board”) and may be increased, but not decreased (except to the extent that any
such decrease in Base Salary would



--------------------------------------------------------------------------------

not constitute “Good Reason” under Section 6.1(e) of this Agreement). With
respect to compensation and benefit matters generally, to the extent consistent
with the Company’s governing instruments, the Board may delegate its rights and
obligations to the Compensation Committee of the Board (the “Compensation
Committee”) and, to the extent of such delegation, all references in this
Agreement to the Board shall be deemed to be references to the Compensation
Committee.

(b) Annual Bonus.

(i) The Company shall pay to Executive an annual bonus (the “Bonus”). For each
year, the target amount of the Bonus and the performance criteria on which the
Bonus will be based (A) shall be determined by the Board in the manner
contemplated by the rules applicable to listed companies of the New York Stock
Exchange (or any other exchange on which the Company’s common stock is listed)
and (B) shall be communicated to the Executive no later than March 1st of each
year to which the Bonus is applicable. Any Bonus amounts payable under this
Agreement shall be paid no later than March 15th of the year following the year
with respect to which the Bonus was earned.

(ii) For each year, Executive’s Bonus shall be based upon the attainment of the
performance criteria, established by the Board.

(c) Long-Term Incentive Award. Executive shall receive an annual long-term
incentive award, which may consist of stock options issued by the Company,
shares of restricted stock of the Company, as well as other forms of
equity-based, equity-linked or other long-term incentive compensation. The
amount and other terms of long-term incentive awards made to Executive shall be
determined by the Board and communicated to Executive no later than March 1st of
each year to which the award is applicable.

3.2 Adjustment of Compensation. The Company and Executive agree that it is their
mutual intention, and it is the intention of the Board and the Compensation
Committee (to the extent of any delegation of Board authority to the
Compensation Committee), that the total of (a) the Base Salary to be paid to
Executive pursuant to Section 3.1(a) hereof, (b) the target amount of the Bonus
which Executive will have the opportunity to earn, subject to attainment of
performance criteria, pursuant to Section 3.1(b) hereof and (c) the grant-date
fair value of the long-term incentive compensation awarded pursuant to
Section 3.1(c) hereof (the “Total Compensation”) for each year shall not be less
than the seventy-fifth (75th) percentile of the total annual base salary, bonus
and long-term incentive award for the immediately preceding year paid or awarded
to the most highly compensated president and/or chief operating officer in the
“peer group” companies selected by the Board with the approval of the Executive,
consistent with the rules and regulations of the U.S. Securities and Exchange
Commission and the rules applicable to listed companies of the New York Stock
Exchange (or any other exchange on which the Company’s common stock is listed).
It is also agreed that the Board may rely upon any compensation consultant
engaged by the Board or the Compensation Committee for advice in connection with
compensation matters affecting the Company’s senior executive officers in
ascertaining the aforementioned seventy-fifth (75th) percentile under this
Section 3.2.

 

2



--------------------------------------------------------------------------------

3.3 Benefits. Executive shall be entitled to all benefits of employment provided
to other employees of the Company in comparable positions. In addition,
Executive shall be entitled to six (6) weeks of vacation per annum.

3.4 Expenses. Executive shall be reimbursed for all reasonable and approved
business expenses for first-class air and rail business travel, hotels, meals
and all business entertainment incurred by him in connection with the
performance of his duties under this Agreement. Subject to Company policy, the
reimbursement of Executive’s business expenses shall be upon monthly
presentation to and approval by the Company of valid receipts and other
appropriate documentation for such expenses.

3.5 Automobiles. The Company shall provide Executive with two (2) Company
vehicles appropriate to his position. The Company shall pay all insurance, fuel,
maintenance and operating expenses of such vehicles. Any personal use of the
vehicles shall be considered additional taxable income to Executive in
accordance with Internal Revenue Service regulations. The amount in respect of
personal use of the vehicles by Executive will be added to Executive’s taxable
income and will be reflected on his annual W-2 form or other appropriate form.

4. Scope of Duties.

4.1 Title. During the Employment Term, Executive’s position and title with the
Company shall be President and Chief Operating Officer, or such other position
and title upon which the Company and Executive may mutually agree.

4.2 Assignment of Duties. During the Employment Term, Executive shall have such
duties as may be assigned to him from time to time by the Company’s Board of
Directors commensurate with his experience and responsibilities in the position
for which he is employed pursuant to Section 4.1 hereof. Such duties shall be
exercised subject to the control and supervision of the Company’s Chairman and
Chief Executive Officer and the Company’s Board of Directors.

4.3 Location. During the Employment Term, Executive shall perform his duties
from the Company’s Marlton, New Jersey office or at such other location as shall
be determined by the Company and Executive.

4.4 Executive’s Devotion of Time. During the Employment Term, Executive shall
devote his full time, abilities and energy to the faithful performance of the
duties assigned to him consistent with Section 4.2 hereof and to the promotion
and forwarding of the business affairs of the Company, and not to divert any
business opportunities from the Company to himself or to any other person or
business entity. Executive shall promote and develop all business opportunities
that come to his attention relating to current or anticipated future business of
the Company, in a manner consistent with his reasonable belief as to the best
interests of the Company and his duties under this Agreement.

 

3



--------------------------------------------------------------------------------

5. Executive Covenants.

5.1 Confidential Company Information. During the Employment Term, the Company
has and will continue to provide Executive with access to, and may confide in
him, information, business methods and systems, techniques and methods of
operation developed at great expense by the Company and which are assets of the
Company. Executive recognizes and acknowledges that: (a) all Confidential
Information (defined below) is the property of the Company and is unique,
extremely valuable and developed and acquired by great expenditures of time,
effort and cost; (b) the misuse, misappropriation or unauthorized disclosure by
Executive of the Confidential Information would constitute a breach of trust and
would cause serious irreparable injury to the Company; and (c) it is essential
to the protection of the Company’s goodwill and to the maintenance of the
Company’s competitive position that the Confidential Information be kept secret
and that Executive not disclose the Confidential Information to others or use
same to his own advantage or to the advantage of others. Accordingly, Executive
shall not, during the Employment Term or thereafter, directly or indirectly, in
any manner, utilize or disclose to any person, firm, corporation, association or
other entity, or use on his own behalf, any confidential and proprietary
information of the Company, including, but not limited to, information relating
to strategic plans, sales, costs, client lists, client preferences, client
identities, investment strategies, computer programs, profits or the business
affairs and financial condition of the Company, or any of its clients, or any of
the Company’s business methods, systems, marketing materials, clients or
techniques (collectively “Confidential Information”), except for (i) such
disclosures where required by law, but only after written notice to the Company
detailing the circumstances and legal requirement for the disclosure; or (ii) as
authorized during the performance of Executive’s duties for such use or purpose
as are reasonably believed by Executive to be in the best interests of the
Company. At any time, upon request, Executive shall deliver to the Company all
of its property including, but not limited to, its Confidential Information
(whether electronically stored or otherwise) which are in his possession or
under his control. Property to be returned includes, but is not limited to,
notebook pages, documents, records, prototypes, client files, drawings,
electronically stored data, computer media or any other materials or property in
Executive’s possession.

5.2 Noninterference. Executive agrees that for a period of six (6) months
following the end of the Employment Term, for whatever reason, he will not,
directly or indirectly, for himself or on behalf of any third party, at any time
or in any manner:

(a) request or cause any of the Company’s clients or potential clients to
cancel, modify or terminate any existing or continuing or, to Executive’s
knowledge, prospective business relationship with the Company;

(b) engage in or participate in any effort or act to induce, or in any way
cause, any client or, to Executive’s knowledge, prospective client of the
Company, to deal with Executive or any other person or entity except in a
capacity as representative of the Company, or otherwise take any action which
might reasonably be expected to be disadvantageous to the Company;

 

4



--------------------------------------------------------------------------------

(c) persuade, induce, solicit, influence or attempt to influence any client or,
to Executive’s knowledge, prospective client of the Company to cease or refrain
from doing business, or to decline to do business, or to change or alter any
existing or prospective business relationship, with the Company;

(d) accept business from, or perform or provide any services for, any client, or
to Executive’s knowledge, prospective client of the Company;

(e) contract with or communicate with, in either case in connection with
services, any client or, to Executive’s knowledge, prospective client of the
Company; or

(f) provide any third party with any information concerning any client, or to
Executive’s knowledge, prospective client of the Company, including but not
limited to, the disclosure of any client name or data, in whatever form, to such
third party.

5.3 Non-Compete. For a period of six (6) months following the end of the
Employment Term, Executive shall not, within sixty (60) miles of any of the
Company’s offices, directly or indirectly, engage or participate in, or become
employed by, or affiliated with, or render advisory or any other services to,
any person or business entity or organization, of whatever form, that competes
with the Company. Executive specifically acknowledges that the nature of the
Company’s activities is such that competitive activities could be conducted
effectively within the territory described above, and that the geographical and
temporal limitations, in view of the nature of the Company’s business, is
reasonable and necessary to protect its legitimate business interests.

5.4 Injunctive Relief. Executive acknowledges that his compliance with the
covenants in Sections 5.1, 5.2 and 5.3 hereof is necessary to protect the good
will, Confidential Information and other proprietary interests of the Company,
that such covenants are supported by adequate and sufficient consideration, and
that, in the event of any violation or threatened violation by Executive of any
such provision, the Company will sustain serious, irreparable and substantial
harm to its business, the extent of which will be difficult to determine and
impossible to remedy by an action at law for money damages. Accordingly,
Executive agrees that, in the event of such violation or threatened violation by
him, the Company shall be entitled to an injunction before trial from any court
of competent jurisdiction as a matter of course and upon the posting of not more
than a nominal bond, in addition to all such other legal and equitable remedies
as may be available to the Company. Executive further acknowledges that he has
carefully considered the nature and extent of the restrictions contained herein
and the rights and remedies conferred upon the Company under this Agreement, and
hereby acknowledges and agrees that the same are reasonable, are designed to
protect the legitimate business interests of the Company, and do not confer
benefits upon the Company disproportionate to the detriment upon him. In the
event that Executive violates any of the covenants in this Agreement and the
Company commences legal action for injunctive or other relief, the Company shall
have the benefit of the full period of the covenants, computed from the date
Executive ceased violation of the covenants, either by order of the court or
otherwise. Executive acknowledges that any claim or cause of action he may have
against the Company shall not constitute a defense to the enforcement by the
Company of his covenants in Article 5 of this Agreement (e.g., these

 

5



--------------------------------------------------------------------------------

covenants are independent of any other provision in this Agreement and of any
other promise made to Executive). Executive also acknowledges that his
experience and capabilities are such that he can obtain suitable employment
otherwise than in violation of the covenants in this Agreement and that the
enforcement of these covenants will not prevent the earning of a livelihood nor
cause undue hardship. Without limiting the foregoing, in the event of a breach
by Executive of any provision of Section 5.1, 5.2 or 5.3 of this Agreement, the
Company’s obligations under this Agreement shall immediately terminate,
Executive shall not be entitled to any additional monetary payments or benefits
of any kind whatsoever and Executive shall reimburse the Company for all of its
attorneys fees and costs associated with any legal or equitable proceedings or
litigation seeking to enforce the terms of this Agreement.

5.5 Remedies Cumulative and Concurrent. The rights and remedies of the Company
as provided in this Article 5 shall be cumulative and concurrent and may be
pursued separately, successively or together, at the sole discretion of the
Company, and may be exercised as often as occasion therefor shall arise. The
failure to exercise any right or remedy shall in no event be construed as a
waiver or release thereof.

5.6 Executive’s Authorization. Executive authorizes the Company to inform any
third parties, including future employers, prospective employers and the
Company’s clients or prospective clients, of the existence of this Agreement and
his obligations under it.

6. Termination.

6.1 Bases for Termination.

(a) Voluntary Termination by Executive. Executive’s employment hereunder may be
terminated by Executive at any time during the Employment Term, provided that
the Executive gives the Company no less than thirty (30) days prior written
notice of such termination.

(b) Termination due to Death or Permanent Incapacity. This Agreement, and the
Employment Term shall automatically terminate on the date on which Executive
dies or becomes permanently incapacitated. “Permanent incapacity” shall mean
that (i) Executive is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months; or (ii) Executive is, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, receiving income replacement benefits for a period of
not less than three (3) months under an accident and health plan covering
employees of the service provider’s employer. Executive shall be deemed to have
become “permanently incapacitated” on the date that is thirty (30) days after
the Company has determined that Executive is permanently incapacitated and so
notifies Executive.

(c) Termination by Company with Cause. Executive’s employment may be terminated
by the Company “with cause”, effective upon delivery of written notice to
Executive given at any time during the Employment Term (without any necessity
for prior notice) in the

 

6



--------------------------------------------------------------------------------

event of any of the following actions by Executive: (i) conviction of any felony
or any other crime involving moral turpitude, (ii) fraud against the Company or
any of its subsidiaries or affiliates or theft of or maliciously intentional
damage to the property of the Company or any of their subsidiaries or
affiliates, (iii) willful breach of Executive’s fiduciary duties to the Company,
or (iv) breach by Executive of any provision of this Agreement; provided,
however, that with respect to clause (iv) above, in order for Executive to be
terminated “with cause”, the unacceptable conduct must continue after the
Company has given Executive written notice thereof and a reasonable opportunity
to correct such conduct.

(d) Termination by Company without Cause. Executive’s employment may be
terminated by the Company “without cause”, effective upon delivery of written
notice to Executive given at any time during the Employment Term (without any
necessity for prior notice) provided that the Company complies with all
provisions of this Agreement, including without limitation, obligations related
to severance, vesting of options and continuation of benefits as set forth
herein.

(e) Termination by Executive for Good Reason. Executive’s employment hereunder
may be terminated by Executive for Good Reason (as defined below) at any time
during the Employment Term, subject to Section 6.1(e)(iii) hereof. For purposes
of this Agreement, Executive’s voluntary termination of employment for Good
Reason (as defined below) will be treated as a termination by the Company
“without cause” if such termination of employment occurs under the following
conditions:

(i) The termination of employment must occur during a period of time not to
exceed two (2) years following the initial existence of one or more of the
conditions set forth in paragraphs (1) through (5) of this Section 6.1(e)(i)
arising without the prior written consent of Executive (the existence of any of
which conditions shall constitute “Good Reason”):

 

  (1) Any material diminution in Base Salary;

 

  (2) Any material diminution in Executive’s authority, duties or
responsibilities;

 

  (3) Any material diminution in the budget over which Executive retains
authority;

 

  (4) Any change in the geographic location at which Executive must perform the
services under this Agreement, which change is material to Executive; or

 

  (5) Any other action or inaction that constitutes a material breach by the
Company of this Agreement.

(ii) The amount, time, and form of any benefit paid upon the termination of
employment for Good Reason pursuant to this Section 6.1(e) must be substantially
identical to the amount, time and form of payment of any benefit payable due to
an actual termination of employment “without cause.”

 

7



--------------------------------------------------------------------------------

(iii) Executive shall provide notice to the Company of the existence of the
“Good Reason” condition within ninety (90) days after Executive becomes aware of
the initial existence of such “Good Reason” condition, upon notice of which the
Company shall have a period of sixty (60) days during which it may remedy such
condition.

(f) Termination Following any Change in Control. Executive’s employment
hereunder may be terminated by Executive within two (2) years following any
Change in Control (as defined below) of the Company. For purposes of this
Agreement, a “Change in Control” of the Company will be deemed to occur on the
earliest to occur of any of the following events:

(i) Change in Ownership: A change in ownership of the Company occurs on the date
that any one person, or more than one person acting as a group, acquires
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than fifty percent (50%) of the total fair market
value or total voting power of the stock of the Company, excluding the
acquisition of additional stock by a person or more than one person acting as a
group who is considered to own more than fifty percent (50%) of the total fair
market value or total voting power of the stock of the Company.

(ii) Change in Effective Control: A change in effective control of the Company
occurs on the date that either:

 

  (1) Any one person, or more than one person acting as a group, acquires (or
has acquired during the twelve (12) month period ending on the date of the most
recent acquisition by such person or persons) ownership of stock of the Company
possessing thirty percent (30%) or more of the total voting power of the stock
of the Company; or

 

  (2) A majority of the members of the Company’s Board of Directors is replaced
during any twelve (12) month period by directors whose appointment or election
is not endorsed by a majority of the members of the Board prior to the date of
the appointment or election; provided, that this paragraph (2) will apply to the
Company only if no other corporation is a majority shareholder.

(iii) Change in Ownership of Substantial Assets: A change in the ownership of a
substantial portion of the Company’s assets occurs on the date that any one
person, or more than one person acting as a group, acquires (or has acquired
during the twelve (12) month period ending on the date of the most recent
acquisition by such person or persons) assets from the Company that have a total
gross fair market value equal to or more than forty percent (40%) of the total
gross fair market value of the assets of the Company immediately prior to such
acquisition or acquisitions. For this purpose, “gross fair market value” means
the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.

 

8



--------------------------------------------------------------------------------

(iv) Statement of Intended Interpretation: It is the intent of the parties that
the definition of Change in Control under this Agreement be construed consistent
with the definition of “Change in Control” as defined in Internal Revenue Code
Section 409A (“Code Section 409A”) and the applicable Treasury Regulations, as
amended from time to time.

6.2 Payment Upon Termination.

(a) Upon termination of Executive’s employment (i) by the Executive voluntarily
pursuant to Section 6.1(a) hereof, (ii) by reason of Executive’s permanent
incapacity pursuant to Section 6.1(b) hereof, or (iii) by the Company for cause
pursuant to Section 6.1(c) hereof, the Company shall pay to Executive, within
thirty (30) days after the effective date of such termination, an amount equal
to Executive’s then Base Salary accrued as of such date plus any unreimbursed
expenses then owed by the Company to Executive. All reimbursements provided
under this Agreement shall be made or provided in accordance with the
requirements of Code Section 409A.

(b) Upon termination of Executive’s employment by reason of Executive’s death
pursuant to Section 6.1(b) hereof, the Company shall pay to Executive, within
thirty (30) days after Executive’s death, an amount equal to Executive’s then
Base Salary accrued as of such date plus any unreimbursed expenses then owed by
the Company to Executive. In addition, the Company shall continue to pay to
Executive’s surviving spouse, if any, Executive’s then Base Salary, for a period
of ninety (90) days.

(c) Upon termination of Executive’s employment (i) by the Company without cause
pursuant to Section 6.1(d) hereof, (ii) by Executive for Good Reason pursuant to
Section 6.1(e) hereof or (iii) by Executive following a Change in Control of the
Company pursuant to Section 6.1(f), the Company shall make a cash payment to
Executive within thirty (30) days after the effective date of such termination
of an amount equal to three (3) years of Executive’s then Base Salary, plus any
unreimbursed expenses then owed by the Company to Executive. After any such
termination, the Company shall not be obligated to further compensate Executive
nor provide the benefits to Executive described in Article 3 hereof, except the
benefits contemplated by Sections 3.3 and 3.5 hereof shall continue for a period
of three (3) years after such termination of the Employment Term, or as may be
required by law.

(d) Nothing contained in this Section 6.2 shall affect the terms of any employee
stock options, stock grants, or other equity-based compensation that may have
been issued by the Company to Executive, which in the event of termination of
Executive’s employment with the Company shall continue to be governed by their
own terms and conditions; provided, however, that if Executive’s employment is
terminated by the Company “without cause”, any and all stock options, stock
grants or other stock based compensation granted to Executive shall then
immediately vest.

6.3 Application of Code Section 409A.

(a) This Agreement shall be interpreted to avoid any penalty sanctions under
Code Section 409A. If any payment or benefit cannot be provided or made at the
time specified

 

9



--------------------------------------------------------------------------------

herein without incurring sanctions under Code Section 409A, then such benefit or
payment will be provided in full (to the extent not paid in part at earlier
date) at the earliest time thereafter when such sanctions will not be imposed.
For purposes of Code Section 409A, all payments to be made upon a termination of
employment under this Agreement may only be made upon Executive’s “separation
from service” (within the meaning of such term under Code Section 409A) with the
Company, each payment made under this Agreement will be treated as a separate
payment, and the right to a series of installment payments under this Agreement
will be treated as a right to a series of separate payments. In no event will
Executive, directly or indirectly, designate the calendar year of payment,
except as permitted under Code Section 409A.

(b) Notwithstanding anything herein to the contrary, if, at the time of
Executive’s “separation from service” with the Company, the Company has
securities which are publicly traded on an established securities market and
Executive is a “specified employee” (as such term is defined in Code
Section 409A) and it is necessary to postpone the commencement of any payments
or benefits otherwise payable under this Agreement as a result of such
termination of employment to prevent any accelerated or additional tax under
Code Section 409A, then the Company will postpone the commencement of the
payment of any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided to Executive), until the
first payroll date that occurs after the date that is six (6) months following
Executive’s “separation of service” with the Company. If any payments are
postponed due to such requirements, such postponed amounts will be paid with
interest at the applicable federal rate as provided under Code
Section 7872(f)(2)(A) in a lump sum to Executive on the first payroll date that
occurs after the date that is six (6) months following Executive’s “separation
of service” with the Company. If Executive dies during the postponement period
prior to the payment of the postponed amount, the amounts withheld on account of
Code Section 409A will be paid to the personal representative of Executive’ s
estate within sixty (60) days after the date of Executive’s death. Payments
pursuant to Section 6.2 of this Agreement are intended to satisfy the short-term
deferral exception under Code Section 409A.

(c) All reimbursements and in-kind benefits provided under this Agreement will
be made or provided in accordance with the requirements of Code Section 409A,
including, where applicable, the requirement that (i) any reimbursement will be
for expenses incurred during Executive’s lifetime (or during a shorter period of
time specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement, or in kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in kind benefits to be
provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
or in kind benefits is not subject to liquidation or exchange for another
benefit.

(d) To the extent applicable, all grants, awards, bonuses or other payments made
to Executive or for which Executive is eligible under any Company bonus,
incentive, deferred compensation plan or program or any other compensation
arrangement will be structured to comply with the requirements of Code
Section 409A or an exception from such requirements.

 

10



--------------------------------------------------------------------------------

7. Arbitration.

7.1 Subject to the limitations of this Article 7, if any dispute arises between
the parties under or concerning this Agreement or the terms hereof, or regarding
the manner in which Executive was treated while employed by the Company, the
termination of his employment, or any alleged violation by the Company of
Executive’s rights under any common law theory, or any applicable federal,
state, or local law, statute, regulation, or ordinance (including without
limitation 42 U.S.C. § 1981, Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Americans with Disabilities Act, and any
other local, state, or federal legislation that pertains to employee rights or
discrimination in employment), the parties agree to submit such issue to final
and binding arbitration in accordance with the then existing National Rules for
the Resolution of Employment Disputes of the American Arbitration Association.
Nothing in this Article 7, however, will preclude the Company from seeking the
judicial relief set forth under Article 5 of this Agreement.

7.2 The parties agree that the interpretation and enforcement of the arbitration
provisions in this Agreement will be governed exclusively by the Federal
Arbitration Act (the “FAA”), 9 U.S.C. § 1 et seq., provided that they are
enforceable under the FAA, and will otherwise be governed by the law of the
State of New Jersey.

7.3 The parties agree and understand that one of the objectives of this
arbitration agreement is to resolve disputes expeditiously, as well as fairly,
and to those ends it is the obligation of both parties to raise any disputes
subject to arbitration hereunder in an expeditious manner. Accordingly, the
parties agree that, as to any dispute that can be brought hereunder, a demand
for arbitration must be postmarked or delivered in person to the other party no
later than six (6) months after the date the demanding party knows or should
have known of the event or events giving rise to the claim. Failure to demand
arbitration on a claim within these time limits is intended to, and will to the
furthest extent permitted by law, be a waiver and release with respect to such
claims. If, and only if, the waiver and release of claims referenced in the
immediately preceding sentence is found by a court of competent jurisdiction to
be unenforceable as against Executive or the Company under this Agreement, then
the parties will nevertheless submit such claims to arbitration pursuant to this
Article within the time permitted by law.

7.4 The Company will pay the arbitrator’s fees.

7.5 Unless otherwise agreed by the parties, arbitration will take place in
Burlington County, New Jersey.

7.6 In rendering an award, the arbitrator will determine the rights and
obligations of the parties according to federal law and the substantive law of
the State of New Jersey without regard to any principles governing conflicts of
laws and the arbitrator’s decision will be governed by state and federal
substantive law, including state and federal discrimination laws referenced in
Section 7.1 hereof, as though the matter were before a court of law.

 

11



--------------------------------------------------------------------------------

7.7 Any arbitration award will be accompanied by a written statement containing
a summary of the issues in controversy, a description of the award, and an
explanation of the reasons for the award. The decision of the arbitrator will be
made within thirty (30) days following the close of the hearing. The parties
agree that the award will be enforceable exclusively by any state or federal
court of competent jurisdiction within Burlington County, New Jersey.

7.8 It is understood and agreed by the parties that their agreement herein
concerning arbitration does not contain, and cannot be relied upon Executive to
contain, any promises or representations concerning the duration of the
employment relationship, or the circumstances under or procedures by which the
employment relationship may be modified or terminated.

7.9 If any part of this arbitration procedure is in conflict with any mandatory
requirement or applicable law, the law will govern, and that part of this
arbitration procedure will be reformed and construed to the maximum extent
possible in conformance with the applicable law. The arbitration procedure will
remain otherwise unaffected and enforceable.

8. Miscellaneous.

8.1 Transfer and Assignment; Successors. This Agreement is personal as to
Executive and shall not be assigned or transferred by Executive. This Agreement
shall be binding upon and inure to the benefit of all of the parties hereto and
their respective permitted heirs, personal representatives, successors and
assigns.

8.2 Severability. Nothing contained herein shall be construed to require the
commission of any act contrary to law and, as to the Company, any rule
applicable to listed companies of the New York Stock Exchange (or any other
exchange on which the Company’s common stock is listed). Should there be any
conflict between any provisions hereof and any present or future statute, law,
ordinance, rule (including, with respect to the Company and without limitation,
any rule applicable to listed companies of the New York Stock Exchange (or any
other exchange on which the Company’s common stock is listed)), regulation or
other pronouncement having the force of law, the latter shall prevail, but the
provision of this Agreement affected thereby shall be curtailed and limited only
to the extent necessary to bring it within the requirements of the law, and the
remaining provisions of this Agreement shall remain in full force and effect.

8.3 Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State of New Jersey.

8.4 Counterparts. This Agreement may be executed in several counterparts and all
documents so executed shall constitute one agreement, binding on all of the
parties hereto, notwithstanding that all of the parties did not sign the
original or the same counterparts.

8.5 Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties with respect to the subject matter hereof and
supersedes all prior oral or written agreements, arrangements and understandings
with respect thereto. No representation, promise, inducement, statement or
intention has been made by any party hereto that is not embodied herein, and no
party shall be bound by or liable for any alleged representation, promise,
inducement, or statement not so set forth herein.

 

12



--------------------------------------------------------------------------------

8.6 Modification. This Agreement may be modified, amended, superseded or
cancelled, and any of the terms, covenants, representations, warranties or
conditions hereof may be waived, only by a written instrument executed by all of
the parties hereto.

8.7 Attorneys’ Fees and Costs. In the event of any dispute arising out of the
subject matter of this Agreement, the prevailing party shall recover, in
addition to any other damages assessed, its attorneys’ fees, legal expenses and
court costs incurred in litigating, arbitrating or otherwise attempting to
enforce this Agreement or resolve such dispute. In construing this Agreement, no
party hereto shall have any term or provision construed against such party
solely by reason of such party having drafted or written such term or provision.

8.8 Waiver. The waiver by either of the parties, express or implied, of any
right under this Agreement or any failure to perform under this Agreement by the
other party, shall not constitute or be deemed as a waiver of any other right
under this Agreement or of any other failure to perform under this Agreement by
the other party, whether of a similar or dissimilar nature.

8.9 Cumulative Remedies. Each and all of the several rights and remedies
provided in this Agreement, or by law or in equity, shall be cumulative, and no
one of them shall be exclusive of any other right or remedy, and the exercise of
any one of such rights or remedies shall not be deemed a waiver of, or an
election to exercise, any other such right or remedy.

8.10 Headings. The section and other headings contained in this Agreement are
for reference purposes only and shall not in any way affect the meaning and
interpretation of this Agreement.

8.11 Notices. Any notice under this Agreement must be in writing and may be:
(i) telecopied, (ii) sent by overnight courier, (iii) hand-delivered, or
(iv) sent by United States mail, to the party to be notified at the following
address:

If to the Company, to:

 

Hill International, Inc. 303 Lippincott Centre Marlton, New Jersey 08053
Facsimile No.:   (856) 810-1309 Attention:   Catherine H. Emma, PHR   Senior
Vice President and Chief Administrative Officer

 

13



--------------------------------------------------------------------------------

With a copy to:

 

Hill International, Inc. 303 Lippincott Centre Marlton, New Jersey 08053
Facsimile No.:   (856) 810-9407 Attention:   William H. Dengler, Jr., Esq.  
Senior Vice President and General Counsel

If to Executive, to:

David L. Richter

274 Carter Road

Princeton, New Jersey 08540

Facsimile No.: (609) 356-0676

Each notice delivered in accordance with this Section 8.11 shall be deemed to be
effective as of the date such notice was sent. Each party may change its address
for notice by giving notice thereof in the manner provided above.

8.12 Survival. Any provision of this Agreement which imposes an obligation after
termination or expiration of this Agreement shall survive the termination or
expiration of this Agreement and be binding on Executive and the Company.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Employment Agreement to
be executed under seal as of the 2nd day of March, 2010.

 

Attested to by:     HILL INTERNATIONAL, INC.

/s/ William H. Dengler, Jr.

    By:  

/s/ Catherine H. Emma

William H. Dengler, Jr.       Catherine H. Emma, PHR Secretary       Senior Vice
President and Chief Administrative Officer    

/s/ David L. Richter

    DAVID L. RICHTER

 

15